_____________

                                   No. 96-1769EA
                                   _____________


Jimmy P. Simmons,                       *
                                        *
             Appellant,                 *
                                        *
     v.                                 *    On Appeal from the United
                                        *    States District Court
                                        *    for the Eastern District
Shirley S. Chater,                      *    of Arkansas.
Commissioner of Social                  *
Security,                               *
                                        *
             Appellee.                  *

                                    ___________

                     Submitted:     November 21, 1996

                          Filed:    January 6, 1997
                                    ___________

Before RICHARD S. ARNOLD, Chief Judge, MAGILL, Circuit Judge, and SACHS,*
      District Judge.
                               ___________

RICHARD S. ARNOLD, Chief Judge.


     Jimmy    P.   Simmons   appeals   the   denial   of    his   application    for
                                                                    1
Supplemental Security Income ("SSI").         The District Court        affirmed the
decision of the Commissioner of Social Security.           We also affirm.




     *The Hon. Howard F. Sachs, United States District Judge for
the Western District of Missouri, sitting by designation.
     1
     The Hon. John F. Forster, Jr., United States Magistrate Judge
for the Eastern District of Arkansas.
     In addition, since Simmons appears now to be eligible to receive SSI,
we remand this case to the District Court, so that it may order the
Commissioner to determine the date of Simmons's eligibility, and to pay to
Simmons his monthly benefits in accordance with that eligibility, as well
as any past benefits he is due.


                                      I.


     Jimmy P. Simmons was injured in 1989 while working at a sawmill.      He
received $27,000 in settlement of his workers' compensation claims stemming
from that injury.      Because he was found incompetent to manage the funds
himself, the settlement proceeds were placed in trust and distributed to
him at a rate of $800 per month.


     In January 1992, Simmons applied for SSI.           After a hearing, an
Administrative Law Judge found Simmons disabled within the meaning of the
Social Security Act.    42 U.S.C. § 1382c.   Simmons therefore met the initial
requirement to receive SSI.     20 C.F.R. § 416.202.     Simmons exceeded the
income limit, however.    As of the date of Simmons's hearing, the statutory
income limit for an SSI recipient was $466 per month.       Because his trust
distribution was $800 per month, Simmons was denied benefits.


     Simmons appealed to the District Court, and again to our court,
arguing that the trust distribution should not have been considered
"income" for purposes of determining his eligibility to receive SSI.


                                     II.


     The regulations promulgated by the Social Security Administration
("SSA") include distributions such as those Simmons received in their
definition of "income."     20 C.F.R. § 416.1121(a).




                                     -2-
Section 416.1102 defines income as "anything you receive in cash or in kind
that you can use to meet your needs for food, clothing, and shelter."
Section 416.1103(a) specifically lists workers' compensation as a type of
unearned income relevant to calculation of SSI eligibility.


     Simmons cites three cases in support of his proposition that, since
the workers' compensation settlement was at least partially intended to
cover future medical expenses, it should not be counted as income for SSI
purposes.   None of those cases is about SSI.2         Rather, they refer to social
security disability insurance, which is governed by a wholly different set
of regulations.    See 20 C.F.R. Part 404.         In the disability-insurance area,
workers' compensation payments intended solely to pay future medical
expenses are excluded from an offset--in other words, they do not count as
income   which    would   lower   an   applicant's     social   security     disability
payments.


     Unfortunately        for   Simmons,    this    exclusion   does   not    apply   in
calculating SSI eligibility.       Had the trust funds been paid directly to a
medical services provider, paid to Simmons by an insurer to cover expenses
already incurred, or, possibly, if they had been dedicated exclusively to
future medical expenses, they would not have been considered income.                  See
20 C.F.R. § 416.1103.      Simmons testified, however, that he used his monthly
disbursements for everyday living expenses.              The regulations are quite
clear that the SSA will consider all cash or other incoming resources that
can be used to pay for food, clothing, and shelter as income when




     2
      Simmons cites Worley v. Harris, 666 F.2d 417 (9th Cir. 1982),
Pinkston v. Schweiker, No. B-C-81-91 (E.D. Ark. Feb. 24, 1983), and
Simmerman v. Mathews, No. B-75-C-36 (E.D. Ark. Nov. 21, 1978).
Inclusion of Worley is curious, since that decision was decidedly
unfavorable to the plaintiff. In Worley the Ninth Circuit affirmed
the offset of the plaintiff's payments by the amount of his
workers' compensation payment, thus reducing the social security
disability payment for which he was eligible. 666 F.2d at 420.

                                           -3-
determining whether an applicant exceeds the statutory income limit.    Ibid.


       Additionally, only $1,000 of the trust funds could be said to be
spent on medical expenses of any kind.     Simmons spent that money on dental
work, however; since his injury was to his back, that expense can not have
been an intended "future medical expense" contemplated in his workers'
compensation settlement.    Therefore, the ALJ properly considered Simmons
to have a monthly income of $800, which exceeded the statutory limit then
in effect for SSI applicants.   Simmons was properly denied SSI benefits in
October 1994, and we affirm the District Court in that regard.


                                    III.


       Simmons's trust fund ran out in December 1994.   Presumably his income
then went to zero, and he became eligible to receive SSI.            At oral
argument, the SSA agreed that Simmons should have begun receiving benefits
when his trust fund ran out.    Simmons's attorney indicated that a second
application, reflecting Simmons's change in income, had been filed with the
SSA.


       We remand to the District Court to send this case back to the
Commissioner with instructions to determine the date upon which Simmons
should have begun receiving SSI.         The Court shall also instruct the
Commissioner to begin paying Simmons whatever SSI payments he is entitled
to, and to pay him a lump sum for the payments he should have been
receiving since December 1994 (if that is the appropriate date).     Counsel
for the Commissioner said at the oral argument that she had no objection
to such an order.


       It is so ordered.




                                    -4-
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -5-